Citation Nr: 0841455	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-28 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 50 percent for post traumatic stress disorder (PTSD) from 
September 10, 2004 to January 18, 2005.   

2.  Entitlement to a disability evaluation in excess of 70 
percent for PTSD from January 19, 2005 to July 31, 2005.     


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1961 to 
January 1963, June 1966 to June 1968, and from December 1990 
to March 1991.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in April 2005 
and June 2006 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado, which granted 
service connection for PTSD and assigned a 50 percent rating 
from September 10, 2004 to January 18, 2005; a 70 percent 
rating from January 19, 2005 to July 31, 2005; and a 100 
percent rating from August 1, 2005.    

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in September 2008.  
A transcript of the hearing is associated with the veteran's 
claims folder. 

The Board notes that the veteran has argued that he is 
entitled to an earlier effective date for the award of the 
100 percent rating for the PTSD.  He asserts that the 
effective date for the 100 percent rating should be from 
September 10, 2004, the date of receipt of his claim for 
service connection.  Although the veteran has asserted that 
the assignment of a 100 percent disability rating prior to 
August 1, 2005 is an earlier effective date claim, this is in 
fact an appeal as to the initially assigned rating.  
Fenderson v. West, 12 Vet. App. 119 (1999) is applicable 
here.  The Court of Appeals for Veterans Claims (Court) in 
Fenderson discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Court held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder, 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-27.  The Board 
will therefore address this issue as one involving the 
assignment of staged ratings per Fenderson.  The issues on 
appeal are as set forth on the title page of the decision.


FINDINGS OF FACT

1.  From September 10, 2004 to January 17, 2005, the PTSD was 
principally manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: depressed mood, difficulty with concentration 
and memory, disassociation, flashbacks, and nightmares, as 
shown by a predominant Global Assessment of Functioning (GAF) 
score of 45; there is no evidence of deficiencies in the 
areas such as family, work, school or judgment or total 
social and occupational impairment due to the PTSD for this 
time period.  

2.  From January 18, 2005 to July 31, 2005, the service-
connected PTSD is principally manifested by severe 
occupational and social impairment with deficiencies in most 
areas such as judgment, work, thinking, and mood.  

3.  From January 18, 2005 to July 31, 2005, the service-
connected PTSD has caused total occupational impairment but 
there is no evidence of total social impairment.  


CONCLUSIONS OF LAW

1.  From September 10, 2004 to January 17, 2005, the criteria 
for an initial disability evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).   

2.  Effective January 18, 2005, the criteria for a 70 percent 
disability evaluation for PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2008).   

3.  From January 18, 2005 to July 31, 2005, the criteria for 
a disability evaluation in excess of 70 percent have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127. 

The rating criteria for rating mental disorders reads as 
follows:

A 100 percent rating requires total 
occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions of hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation  or own name.  

A 70 percent rating requires occupational 
and social impairment, with deficiencies 
in most areas, such as work, school, 
family relations judgment, thinking, or 
mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence) spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

A 50 percent rating requires occupational 
and social impairment with reduced 
reliability and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

A 30 percent rating requires occupational 
and social impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
and mild memory loss (such as forgetting 
names, directions, recent events).

A 10 percent rating requires occupational 
and social impairment due to mild or 
transient symptoms that decrease work 
efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or symptoms 
controlled by continuous medication.

A zero percent rating is assigned when a 
mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

The Board finds that from September 10, 2004 to January 17, 
2005, the criteria for an initial disability evaluation in 
excess of 50 percent for PTSD have not been met.  The Board 
finds that for this time period the evidence of record shows 
that the PTSD more closely approximates the criteria for a 50 
percent rating which is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships.  

The records shows that from September 10, 2004 to January 17, 
2005, the veteran's PTSD caused moderate social and 
occupational impairment and he had a GAF score of 58, which 
is indicative of moderate impairment in occupational or 
social functioning.  See the September 8, 2004 report by Dr. 
I., the veteran's treating psychologist.  The evidence of 
record shows that the veteran's PTSD caused impairment with 
reduced reliability and productivity due to symptoms such as 
depressed mood; problems with concentration, memory, and 
organization; disassociation; flashbacks; decreased interest; 
emotional and physiological distress resulting from intrusive 
thoughts of the war; hypervigilence; irritability; and 
nightmares.  See the September 8, 2004 report by Dr. I.  The 
treatment records for the veteran's therapy sessions with Dr. 
I. dated from September 2004 to December 2004 show that in 
September 2004, the veteran had increased depression.  The 
records dated in October 2004 and November 2004 indicate that 
the veteran was stable.  

The medical evidence for December 2004 shows that the veteran 
had one episode of disassociation.  A December 23, 2004 
treatment record by Dr. J.J., the veteran's primary care 
physician, indicates that the veteran's daughter reported 
that the veteran had not been entirely lucid for the past one 
to two hours.  She reported that she had gone to the 
veteran's house and the veteran dove under the bed and began 
to cry.  The veteran was disheveled and he talked about how 
he wanted to die.  The primary care physician recommended 
that the veteran be brought to the emergency room.  Emergency 
room records for the S.F. Medical Center indicate that upon 
admission on December 23, 2004, the veteran was very 
disorientated and agitated.  It was noted that the veteran 
began to have flashbacks of Vietnam when he had abdominal 
symptoms that morning.  The veteran had some suicidal 
ideation.  He was seen by psychiatry and it was determined 
that the veteran was a good candidate for outpatient 
management.  The veteran was discharged on December 24, 2004.  
A December 29, 2004 treatment record from the veteran's 
primary care provider indicates that the veteran noted an 
improvement in his mood although he felt despondent.  He 
denied suicidal and homicidal ideation.  He was going to 
continue his counseling with Dr. I.  

The Board finds that the veteran does not have deficiencies 
in most of those areas from September 10, 2004 to January 17, 
2005, and the criteria for a 70 percent rating has not been 
met for the time period in question.  There is no evidence of 
deficiencies in judgment.  There is no evidence of a 
deficiency in work or school.  The veteran was working full-
time for this time period.  The evidence shows that the 
veteran did not have a history of difficulty at work until 
January 18, 2005.  See the February 2005 VA psychiatric 
examination report and the January 18, 2005 statement by Dr. 
I.  There is no evidence of a deficiency in family.  The 
evidence of record shows that the veteran lived with his 
spouse and he had a relationship with his spouse and 
daughter.  See the February 2005 VA psychiatric examination 
report.  There is evidence of a deficiency in mood.  The 
medical evidence of record shows that the veteran has a 
depressed mood.  See the September 8, 2004 and the January 
18, 2005 reports by Dr. I., the veteran's treating 
psychologist.  There is evidence of a deficiency in thinking 
on December 23, 2005 when the veteran had a dissociative 
episode.  Therefore, the Board finds that he has deficiencies 
in mood and thinking.  

The Board finds that the PTSD causes deficiencies in only two 
of the six areas listed in the criteria for a 70 percent 
evaluation for the time period of September 10, 2004 to 
January 17, 2005.  Accordingly, the Board finds that the 
veteran does not have deficiencies in most areas, and that 
the criteria for a 70 percent evaluation are not met from 
September 10, 2004 to January 17, 2005.  The symptomatology 
attributable to the service-connected PTSD more nearly 
approximates the criteria for a 50 percent evaluation under 
the rating schedule for evaluation of mental disorders from 
September 10, 2004 to January 17, 2005.  38 C.F.R. § 4.7.  

There is no evidence of total social and occupational 
impairment due to the PTSD from September 10, 2004 to January 
17, 2005, and a 100 percent rating is not warranted for this 
time period.  The evidence of record shows that the veteran 
was employed during this time period.  He also had social 
contact and relationships with others during this time 
period.  He lived with his spouse and also had a relationship 
with his daughter.  

The Board finds that from January 18, 2005, the veteran's 
PTSD more closely approximates the criteria for a 70 percent 
rating.  The medical evidence shows that from January 18, 
2005, the veteran's PTSD increased in severity.  In 
determining whether the veteran meets the criteria for a 70 
percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  The Board 
finds that as of January 18, 2005, the medical evidence shows 
that the veteran's PTSD caused deficiencies in work, 
thinking, family, and mood.  In a January 18, 2005 statement, 
Dr. I., the veteran's treating psychologist, stated that the 
veteran had been struggling with an exacerbation of PTSD 
symptoms over the past month.  Dr. I. stated that the 
veteran's symptoms included flashbacks, nightmares, decreased 
concentration, increased anxiety and disassociation.  A 
treatment record by Dr. I. dated January 18, 2005 indicates 
that the veteran was unstable, was feeling suicidal and he 
was verging on psychosis.  The veteran was sent to the 
emergency room.  The veteran was admitted to the P.A. 
Hospital on January 19, 2005; he had worsening PTSD symptoms, 
dissociative episodes where he loses reality testing, some 
psychotic symptoms, and worsening depression with increasing 
suicidal thoughts.  

There is evidence that the PTSD caused a deficiency in work.  
In a January 18, 2005 statement, Dr. I., the veteran's 
treating psychologist, stated that the veteran reported that 
his symptoms were impacting his ability to carry out is job 
duties at that time, and he would benefit from a brief leave 
of absence.  A February 2005 VA examination report indicates 
that at the time of the interview, the veteran was 
unemployable secondary to the severity of his recent symptoms 
and hospitalization.  

There is evidence that the PTSD causes a deficiency in mood.  
The January 19, 2005 hospital psychiatric report indicates 
that the veteran reported having decreased energy and 
appetite and loss of interest in activities for the last 
seven weeks.  Upon psychiatric evaluation, the veteran's mood 
was described as euthymic and sad.  The February 2005 VA 
examination report indicates that the veteran had been 
depressed for a number of years and the depression had gotten 
worse to the point of the veteran being tearful and sad every 
day.  Upon examination, the veteran's mood was described as 
greatly depressed.   

There is evidence of a deficiency in thinking.  The January 
18, 2005 statement by Dr. I. indicates that the veteran had 
decreased concentration and disassociation.  The January 19, 
2005 hospital psychiatric evaluation report notes that the 
veteran had difficulty keeping focused, his speech was 
rambling and often tangential, and at times, circumstantial.  
He reported having auditory hallucinations and at times, he 
lost track of reality during flashbacks.  VA treatment 
records dated in April and May 2005 indicate that the veteran 
had decreased memory function.  A June 2005 VA treatment 
record notes that the veteran described impairments in 
concentration, comprehension, and memory.  

The medical evidence shows that at the time of the 
hospitalization on January 19, 2005, the veteran's GAF score 
was 35 which is indicative of major impairment in the areas 
of work, family relations, judgment, thinking, or mood.  Upon 
VA examination in February 2005, the GAF score was 45 which 
is indicative of serious social and occupational impairment.  
This is sufficient evidence of a deficiency in family 
relations.  

Thus, the Board finds that the veteran's PTSD more closely 
approximates the criteria for a 70 percent evaluation from 
January 18, 2005 to July 31, 2005.  38 C.F.R. § 4.7, see 
Bowling v. Principi, 15 Vet. App. 1, 11 (2001) (holding that 
the criteria for a 70 percent rating are met where there has 
deficiencies in most of the following areas: work, school, 
family relations, judgment, thinking, and mood).

Under the criteria for rating PTSD, the sole basis for a 100 
percent rating is total occupational and social impairment.  
Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  As 
noted above, from January 18, 2005, the PTSD caused total 
occupational impairment.  However, there is no evidence of 
total social impairment.  The evidence shows that the veteran 
lived with his spouse during this time period and he 
interacted with her and his daughter.  The veteran also 
reported e-mailing family members and spending time with his 
son-in-law.  A July 2005 VA treatment record notes that the 
veteran reported having regular contact with his child and 
that he visited his friends.  Accordingly, there is no basis 
for awarding more than a 70 percent rating from January 18, 
2005 to July 31, 2005.  

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for an initial disability 
evaluation in excess of 50 percent for the service-connected 
PTSD from September 10, 2004 to January 17, 2005, and the 
appeal is denied to that extent.  The evidence of record does 
support the grant of a 70 percent rating but no higher for 
the PTSD from January 18, 2005 to July 31, 2005, and the 
appeal is granted to that extent.  The preponderance of the 
evidence is against the assignment of a disability evaluation 
in excess of 70 percent from January 18, 2005 to July 31, 
2005.   

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's service-connected PTSD has caused 
marked interference with his employment (i.e., beyond that 
already contemplated in the assigned evaluation).  The 
evidence of record shows that for the time period of this 
appeal, the PTSD caused moderate to major occupational 
impairment.  The currently assigned 70 percent disability 
evaluation for the PTSD is an acknowledgment on the part of 
VA that some interference with employment exists.  See 38 
C.F.R. §§ 3.321(a), 4.1; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  There is no competent evidence that the veteran's 
service-connected PTSD has resulted in frequent 
hospitalizations.  The evidence of record shows that for the 
time period of this appeal, the veteran was only hospitalized 
from January 19, 2005 to February 1, 2005 for the PTSD.  The 
Board finds that this cannot be considered to be frequent.  

There is no evidence that the service-connected PTSD present 
an unusual or exceptional disability picture.  The Board 
finds that the veteran's symptoms are consistent with the 
criteria in the Rating Schedule.  The veteran's symptoms are 
normal manifestations of this disorder and such symptoms are 
contemplated under the rating schedule.  The Board finds that 
the disability picture is not unusual or exceptional and does 
not render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1).  
Therefore, the Board concludes that the question of an 
extraschedular rating has not been raised, and need not be 
addressed.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  The 
Board is therefore not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1). 

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in December 2004, before the 
initial original adjudication of the claims.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate the claim for service connection, 
as well as what information and evidence must be provided by 
the veteran and what information and evidence would be 
obtained by VA.  He was also told to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence in support of his claim to the 
RO.  The content of the letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A March 2006 letter 
provided the veteran with notice of the laws regarding 
degrees of disability or effective dates and his claims were 
readjudicated in the June 2006 Statement of the Case and the 
July 2008 Supplemental Statement of the Case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The claims of entitlement to an initial rating greater than 
50 percent for PTSD from September 10, 2004 to January 18, 
2005 and higher than a 70 percent rating from January 19, 
2005 to July 31, 2005 are "downstream" elements of the RO's 
grant of service connection in the currently appealed rating 
decision issued in April 2005.  For such downstream issues, 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is 
not required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  For an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Vazquez-Flores 
applies to increased rating claims and not to initial rating 
claims, which are the claims which are currently before the 
Board.  The Board concludes that the veteran has been 
afforded appropriate notice under the VCAA. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  VA treatment records dated 
from 2004 to 2006 are associated with the claims folder.  
Private treatment records from Dr. I., the veteran's treating 
psychologist; S.F. Medical Center; and the P.A. Hospital have 
been obtained and associated with the claims folder.  There 
is no identified relevant evidence that has not been 
accounted for.  The veteran underwent VA examinations in 
February 2005 and February 2006 to obtain medical evidence as 
to the severity of the veteran's PTSD.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an initial disability evaluation in excess of 
50 percent for the service-connected PTSD from September 10, 
2004 to January 17, 2005 is not warranted and the appeal is 
denied.

Entitlement to a 70 percent disability evaluation for PTSD 
effective January 18, 2005 is warranted and the appeal is 
granted to that extent only.  

Entitlement to a disability evaluation in excess of 70 
percent for PTSD from January 18, 2005 to July 31, 2005 is 
not warranted and the appeal is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


